Exhibit 10.1

 

ADVANCED MICRO DEVICES, INC.

2005 LONG TERM INCENTIVE PLAN

 

Section 1. Purpose.

 

The purpose of the Advanced Micro Devices, Inc. 2005 Long Term Incentive Plan
(the “Plan”) is to provide officers of Advanced Micro Devices, Inc. (“AMD” or
the “Company”) and its Subsidiaries with incentive compensation based upon the
level of achievement of financial and other performance criteria. The Plan will
enhance the ability of the Company and its Subsidiaries to attract individuals
of exceptional managerial talent upon whom, in large measure, the sustained
progress, growth and profitability of the Company depends.

 

Section 2. Eligibility and Participation.

 

Employees of AMD or a Subsidiary, as recommended by the Chief Executive Officer
and approved by the Compensation Committee of the Board of Directors
(“Committee”) in the case of Officers (including the Chief Executive Officer)
and as approved by the Chief Executive Officer with respect to other employees
of AMD or a Subsidiary, are eligible to participate in the Plan. Employees who
become eligible to participate after the commencement of the Award Period may,
in the discretion of the Committee (in the case of Officers) or the Chief
Executive Officer (in the case of other employees of AMD or a Subsidiary),
participate in a pro-rata portion of the incentive compensation opportunity for
such fiscal year.

 

Section 3. Awards Under the Plan.

 

(a) The Plan is based upon multi–year performance cycles (each an “Award Cycle”)
selected by the Committee. For Participants who receive a restricted stock unit
award in 2005 pursuant to the Plan, there will be a two-year Award Cycle
beginning on January 1, 2005 representing a portion of the Target Award and a
three-year Award Cycle beginning on January 1, 2005 representing the remaining
portion of the Target Award. All other Award Cycles shall be three years and
represent 100% of the Target Award.

 

(b) Performance measures for each Award Cycle will be approved by the Committee.

 

(c) The performance measures for the Award Cycles beginning in January 2005, and
thereafter unless otherwise determined by the Committee, shall be based on
(i) the Relative Revenue Growth of the Company during the Award Cycle as
determined by the Committee over the Relative Revenue Growth of the Comparator
Index (“RRG Spread”), and (ii) the Company’s average Operating Income Margin for
each year during the Award Cycle.

 

(d) Performance goals will be established for both RRG Spread and Operating
Income Margin and approved by the Committee for each Award Cycle. Performance
goals and commensurate Awards will be established for threshold, target, and
maximum level of performance.

 

1



--------------------------------------------------------------------------------

(e) A Participant’s Target Award is established at the commencement of an Award
Cycle. The maximum payment for an Award settled in cash will be two (2) times
the Participant’s Target Award. The maximum value of restricted stock units
granted under an Award shall have a fair market value (as determined by the
Committee on the date of grant) of not more than two (2) times the Participant’s
Target Award. The Target Award of any Participant (other than a Participant who
is a Covered Employee), may be adjusted at the time of promotion, demotion or
other change of status and in such case the Award earned by the Participant will
be determined using a blended Target Award reflecting the period of time before
and after the change of status and, if any, the Target Award applicable to each
period. The Target Award for a Covered Employee for any succeeding year may be
adjusted at the commencement of the next year in the Award Cycle.

 

Section 4. Payment of Awards.

 

(a) Awards generally will be paid in cash; provided, that the Committee may
designate prior to the beginning of an Award Cycle that an Award shall be paid
in shares of Common Stock pursuant to an award of restricted stock units granted
to the Participant under the Company’s Equity Incentive Plan upon the
commencement of an Award Cycle.

 

(b) Payment of Awards will be made as soon as administratively practicable
following the applicable Certification Date. In no event shall payment to any
Participant be made later than the March 15th following the applicable Award
Period.

 

(c) The Committee may reduce the amount of an Award to be paid pursuant to this
Plan to any Participant who is or may be a Covered Employee at any time prior to
payment. The Chief Executive Officer may adjust the amount of the payment to be
made pursuant to this Plan to any other Participant who is not a Covered
Employee at any time prior to payment.

 

Section 5. Conditions to Payment of Award.

 

(a) Unless otherwise set forth in Section 5(b) below, a Participant will be
eligible for payment of an Award only if employment continues through the payout
date of the Award.

 

(b) If, during an Award Cycle, a Participant’s employment with the Company is
terminated by the Company other than for Cause or the Participant terminates by
reason of death, permanent disability (as defined in the Company’s group
long-term disability plan) or retirement, the Committee (in the case of
Officers) and the Chief Executive Officer (in the case of all other
Participants) in its sole discretion may cause to be paid to the Participant or
his or her designated beneficiary a pro-rata portion of the earned Award, if
any, based upon the service performed during the Award Cycle. Any such payment
of an Award shall be made to the Participant or his or her beneficiary following
the end of the Award Cycle or as soon as the amount of such payments may be
determined, if earlier. Except as otherwise determined by the Committee (or the
Chief Executive Officer in the case of non-Officer Participants) a Participant
who terminates employment with the Company prior to the end of an Award Cycle
for any other reason shall not be entitled to receive any Award.

 

Section 6. Change of Control.

 

Upon a Change of Control, any determination as to whether performance measures
for Award Cycles have been satisfied will be determined immediately preceding
the effective date of

 

2



--------------------------------------------------------------------------------

the Change of Control and pro-rata Award payments will be made in cash or Common
Stock pursuant to restricted stock unit awards based on the Target Award and on
the number of completed months for the Award Cycle as of the effective date of
the Change of Control, unless otherwise determined by the Committee in its sole
discretion. Awards will be paid as soon as administratively practicable
following the Certification Date.

 

Section 7. Definition of Terms.

 

(a) “Award” means an award made to a Participant under the Plan in the form of
cash or Common Stock.

 

(b) “Cause” means “Cause” as defined in the Equity Incentive Plan.

 

(c) “Certification Date” means the date the Committee determines that the
performance measures relative to the payment of any Award have been satisfied.

 

(d) “Change of Control” means “Change of Control” as defined in the Equity
Incentive Plan.

 

(e) “Code” means the Internal Revenue Code of 1986, as amended.

 

(f) “Common Stock” means shares of the Common Stock of AMD.

 

(g) “Comparator Index” means a subset of semiconductor companies as determined
by the Committee in its sole discretion.

 

(h) “Covered Employee” means each Participant whose compensation is subject to
the deduction limitation imposed by Section 162(m) of the Code as determined at
the end of the applicable taxable year of AMD.

 

(i) “Equity Incentive Plan” means the Advanced Micro Devices, Inc. 2004 Equity
Incentive Plan.

 

(j) “Key Contributors” means employees below the level of Director.

 

(k) “Officer” shall have the meaning set forth in Rule 16a-1(f) promulgated
under the Securities Exchange Act of 1934.

 

(l) “Operating Income Margin” means the sum obtained by dividing the operating
income of the Company by the total revenue of the Company.

 

(m) “Participant” means an employee of the Company who is eligible to
participate under the Plan pursuant to Section 2 of the Plan.

 

(n) “Relative Revenue Growth” means the compound annual growth rate in revenue,
as adjusted by the Committee for acquisitions and divestitures in its sole
discretion.

 

(o) “Subsidiary” means a subsidiary of the Company whether now or hereafter
existing, as determined by the Committee.

 

3



--------------------------------------------------------------------------------

(p) “Target Award” means the target amount of an Award to be paid to a
Participant if certain performance measures are satisfied pursuant to Section 4
of the Plan.

 

Section 8. Administration.

 

The Plan shall be administered by the Committee. The Committee shall have full
power, discretion and authority to interpret, review and administer the Plan.
The Committee’s interpretation and application of the Plan shall be binding and
conclusive for all persons for all purposes. The Committee may conclusively rely
upon any opinion, computations or other advice received from any such counsel,
independent auditors or consultants. The Committee’s actions may include, but
not be limited to, the determination of:

 

  (a) the employees of the Company to be designated as Participants;

 

  (b) the Awards for each Award Cycle;

 

  (c) the performance measures, goals and Comparator Index;

 

  (d) the achievement of performance measures, and the determination of payout
relative to the Target Award.

 

Section 9. Amendment, Modification, and Termination.

 

The Committee may amend, modify, or terminate the Plan and the terms applicable
to any Award Cycle at any time; provided, however, that no such action may
adversely affect a Participant’s rights under the Plan subsequent to such time
as negotiations or discussions which ultimately lead to a Change of Control have
commenced.

 

Section 10. No Continued Employment; Treatment of Award for Other Plan Purposes.

 

Nothing in this Plan or any Award granted hereunder shall confer upon any
participant any right to continue in the employ of the Company or Subsidiary or
interfere in any way with the right of the Company or Subsidiary to terminate
his or her employment at any time. No Award payable under the Plan shall be
deemed salary or compensation for the purpose of computing benefits under any
other employee benefit plan or other arrangement of the Company for the benefit
of its employees unless the Company shall determine otherwise.

 

Deferral of an incentive compensation award paid in cash under this Plan may be
made pursuant to the provisions of the Company’s deferred compensation plan.

 

Section 11. Withholding.

 

The amount payable to a participant or his or her beneficiary shall be reduced
by any amount that the Company is required to withhold with respect to such
payments under the then applicable provisions of federal, foreign, state or
local income tax laws unless the Participant satisfies such withholding
requirements in some other manner approved by the Committee.

 

Section 12. Unfunded Plan; Governing Law.

 

Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company,

 

4



--------------------------------------------------------------------------------

the Committee or the Chief Executive Officer, on the one hand, and any
Participant or other person on the other. To the extent that any person acquires
a right to receive payments from the Company under this Plan, such right shall
be no greater than the right of an unsecured general creditor of the Company.
All payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payments of such amounts. The Plan is an
unfunded incentive compensation program and all rights hereunder shall be
governed by and construed in accordance with the laws of California. Payments
under the Plan are not intended to be classified as deferred compensation for
purposes of Code Section 409A and the regulatory guidance issued thereunder. The
Plan shall be operated in compliance with the requirements of Code Section 409A
and any regulations and regulatory guidance issued thereunder.

 

Section 13. Miscellaneous Provisions.

 

(a) Awards may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution.

 

(b) All obligations of the Company under the Plan with respect to payout of
awards, and the corresponding rights granted thereunder, will be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or other acquisition of
all or substantially all of the business and/or assets of the Company.

 

(c) The effective designation of a beneficiary under the Company’s
Section 401(k) Plan shall for all purposes also be deemed a designation of
beneficiary under this Plan. If no such beneficiary designation is in effect at
the time of a Participant’s death, or if no designated beneficiary survives the
Participant, or if such designation conflicts with the law, the payment of the
amount, if any, payable under the Plan upon his or her death shall be made to
the Participant’s estate.

 

(d) In the event that any provision of the Plan will be held illegal or invalid
for any reason, the illegality or invalidity will not affect the remaining parts
of the plan, and the Plan will be construed and enforced as if the illegal or
invalid provision had not been included.

 

5